     Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 1 of 26 PageID #:7999




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 17 CR 611-6
             v.
                                                 Honorable Thomas M. Durkin
 RONTRELL TURNIPSEED

     GOVERNMENT’S POSITION PAPER AS TO SENTENCING FACTORS

         The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

sentencing memorandum with respect to defendant Rontrell Turnipseed.

         In this submission, the government addresses why defendant should receive a

sentence of 144 months’ (or 12 years) imprisonment. Defendant was a violent and

drug-dealing member of the Four Corner Hustlers racketeering enterprise and was

rising in stature within the enterprise—even attaining the nickname “Lil’ Boss.”

Defendant posted prolifically on social media with guns, drugs, and bragged about

Labar Spann extorting victims for money. But most egregiously, defendant was

jointly responsible for the August 2012 shooting of Victim TS, a then-15-year old girl

who was walking home from school, and who was hit twice in the chest—and

fortunately survived. A sentence of 144 months’ imprisonment is appropriate.

I.       PROCEDURAL BACKGROUND

         On September 20, 2017, defendant was charged by way of an indictment with

racketeering conspiracy, in violation of Title 18, United States Code, Section 1962(d)

(Count One). Doc. #1. On April 24, 2019, defendant was charged in a superseding
    Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 2 of 26 PageID #:8000




indictment with Count One and an additional count of obstruction of justice, in

violation of Title 18, United States Code, Section 1512(b)(2)(B). Doc. #405.

        On August 14, 2019, defendant pleaded guilty to Count One. Doc. ##526, 527.

On November 20, December 4, and December 17, 2019, the Court conducted an

evidentiary hearing and received documents and stipulations, and heard arguments

from the parties regarding the attempted murder of Victim TS, because codefendant

Marchello Devine challenged that he was responsible for the shooting beyond a

preponderance. Doc. ##641, 651, 664. The Court ruled on the evidentiary hearing

evidence and made findings of fact for purposes of the Guidelines for co-defendant

Marchello Devine. Doc. #666. That finding included that defendant and Marchello

Devine were responsible for the attempted murder of Victim TS. Defendant’s

sentencing hearing is scheduled for March 8, 2021, at 10:00 a.m.

II.     FACTUAL BACKGROUND1

        Count One

        Beginning no later than in or about the mid-1990s, and continuing until in or

about 2017 in the Northern District of Illinois, Eastern Division, defendant knowingly

conspired to conduct and participate in the conduct of the affairs of the Four Corner




1 The facts are derived from the superseding indictment (Doc. #405), defendant’s plea
agreement (Doc. #527) and from the evidence introduced at the evidentiary hearing, as
outlined above, including, the government’s disc of the exhibits and evidence introduced at
the hearing, a PowerPoint of the government’s closing argument at the hearing (Doc. ##654,
666), and the Presentence Investigation Report. At sentencing, a district court may rely upon
information contained in a PSR as long as the information is well supported and appears
reliable. United States v. Salinas, 365 F.3d 582, 587 (7th Cir. 2004).
.


                                             2
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 3 of 26 PageID #:8001




Hustlers street gang through a pattern of racketeering activity described in Count

One of the superseding indictment, in violation of Title 18, United States Code,

Section 1962(d).

      The Four Corner Hustlers street gang constituted an ongoing organization

whose leadership, membership, and associates functioned as a continuing unit for a

common purpose of achieving the objectives of the enterprise. The Four Corner

Hustlers was a group of individuals associated in fact and therefore an “enterprise,”

as defined in Title 18, United States Code, Section 1961(d), that engaged in, and its

activities affected, interstate commerce. As part of his membership in the Four

Corner Hustlers, defendant agreed and knew that a co-conspirator would commit at

least two acts of racketeering activity in the conduct of the affairs of the Four Corner

Hustlers street gang.

      The purposes of the Four Corner Hustlers included, but were not limited to,

the following: (a) enriching the leaders, members, and associates of the enterprise

through the use of threats, intimidation, and violence, including, but not limited to,

acts of murder, robbery, extortion, and the illegal trafficking of controlled substances;

(b) promoting and enhancing the enterprise and its members’ and associates’

activities; (c) preserving and protecting the power, territory, operations, and proceeds

of the enterprise through the use of threats, intimidation, and violence, including, but

not limited to, acts of murder, attempted murder, aggravated battery with a firearm,

and other acts of violence; (d) keeping victims and witnesses in fear of the enterprise

and in fear of its leaders, members, and associates through acts and threats of




                                           3
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 4 of 26 PageID #:8002




violence; and (e) taking steps designed to prevent law enforcement’s detection of the

enterprise’s criminal activities.

      Defendant acknowledges that the Four Corner Hustlers were an enterprise

engaged in and affecting interstate commerce, including but not limited to the

purchase, acquisition, transfer, use, maintenance, concealment, and disposal of

firearms, including across state lines, and the purchase, sale, and distribution of

illegal narcotics that had moved in or affected interstate commerce.

      While he was a member, defendant knowingly and intentionally conspired with

the leadership, members, and associates of the Four Corner Hustlers to engage in a

pattern of racketeering activity for and on behalf of the Four Corner Hustlers.

Defendant knew that the Four Corner Hustlers sold heroin and other controlled

substances at various locations, including the west side of Chicago, where they would

conduct drug transactions with customers on the street. Defendant knew that the

gang used firearms to protect themselves and the areas where they sold drugs, which,

at various times during the conspiracy, including the following areas: the 4300 block

of West Wilcox and the 4300 block of West Jackson, all in Chicago. On April 20, 2010,

defendant was in the area of the 4300 block of West Jackson selling heroin to

customers on the street. Defendant was armed with a loaded firearm to protect

himself and the gang’s territory. When police officers arrived in the area, defendant

walked to a nearby building where he placed the firearm into a mailbox in an effort

to hide it from police. The police caught defendant recovered the firearm from the

mailbox, and, from defendant’s pants pocket, recovered 23 zip-lock baggies containing




                                          4
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 5 of 26 PageID #:8003




a total of 2.3 grams of heroin that defendant intended to sell to customers on the

street.

          Defendant knew that the gang members maintained regular contact with each

other to report on the gang’s activities, including the status and progress of their drug

sales, to reorder drugs for sale, and to warn members of police activity in the area

where the gang sold controlled substances. More specifically, on October 24, 2012,

defendant called co-defendant Labar Spann to report that someone had called the

police and that the police responded with multiple police cars on the block where the

Four Corner Hustlers sold drugs. Also, on November 12, 2012, defendant and co-

defendant Labar Spann discussed the day’s drug sales at a particular block controlled

by the Four Corner Hustlers. During that call, defendant told co-defendant Labar

Spann that had only “a couple of bags left” to sell, to which co-defendant Labar Spann

offered defendant additional drugs and suggested that defendant allow the customers

to sample the drugs first.

          Defendant also knew that gang members protected their drug territory. For

example, on August 31, 2012, defendant and co-defendant Marchello Devine told

another drug dealer, Victim GD, that he/she could not sell drugs on the 4300 block of

West Wilcox.

          Furthermore, defendant knew that the Four Corner Hustlers were involved in

drug trafficking and defendant agreed to participate in these activities, as

demonstrated below. For example, during a court-authorized intercepted telephone

call on November 12, 2012, defendant and co-defendant Labar Spann discussed how




                                           5
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 6 of 26 PageID #:8004




defendant was almost out of narcotics and needed more narcotics to sell. During

another court-authorized intercepted telephone call on October 24, 2012, defendant

and co-defendant Spann discussed the presence of police officers in the area where

they sold narcotics. In addition, defendant was willing to use violence for the Four

Corner Hustlers and co-defendant Labar Spann, as detailed below with respect to the

attempted murder of Victims TS.

      Attempted murder of Victim TS on August 31, 2012

      Defendant participated in the attempted murder of Victim TS on or about

August 31, 2012. More specifically, on or about August 31, 2012, defendant and co-

defendant Marchello Devine got into an argument with Victim GD and others near

the 4300 block of West Wilcox. The argument related to the sale of narcotics on the

4300 block of West Wilcox. Defendant instructed Victim GD that he/she was not

allowed to sell narcotics on that block. During the argument, defendant produced a

handgun and began firing at Victim GD. Victim GD returned fire. During the

shootout, Victim TS sustained four gunshot wounds, specifically two “through-and-

through” wounds: one on her right side and one near her lower chest. Victim TS was

in the hospital for several hours, required counseling once a week for two years, and

still suffers from back pain.

      Armed Robbery of Victims WB and JD on October 23, 2010

      Defendant also participated in an armed robbery of Victims WB and JD on or

about October 23, 2010. More specifically, on or about October 23, 2010, CPD officers

responded to the area of the 5200 block of West Quincy Street in Chicago. Victims




                                         6
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 7 of 26 PageID #:8005




WB and JD were robbed at gunpoint by a number of individuals. The victims’ personal

items were stolen from them during the robbery by defendant and five other

individuals, at least two of whom were fellow members of the Four Corner Hustlers.

Defendant and the other individuals who committed the robbery fled the scene in a

vehicle and were all later apprehended. Officers recovered a .40 caliber firearm after

one of the Four Corner Hustler members tossed the firearm to the ground and that

member also had in his possession an iPhone and another cellular phone belonging

to one of the victims. Defendant was apprehended inside a residence on the 4000

block of West Lexington. Defendant had in his possession a necklace with clear stones

and a studded watch with clear stones both of which belonged to one of the victims.

      Distribution and possession with intent to distribute of heroin on April 20,
      2010

      On April 20, 2010, CPD officers responded to the area of the 4300 block of West

Jackson Boulevard, an area then-controlled by Four Corner Hustlers for the purposes

of the distribution of narcotics. There, officers observed and approached defendant,

who looked in their direction and then turned away and began to walk inside a

building near 4310 West Jackson. Officers followed defendant into that building and

observed him place a handgun in a mailbox inside the building. Officers detained

defendant and recovered from the mailbox a loaded chrome 9mm Smith and Wesson

Model #39-2 handgun, bearing serial number #A642389. Officers then recovered from

defendant’s right front pants pocket 23 zip-lock baggies each containing heroin.

Defendant acknowledges that the heroin he possessed and intended to distribute on

April 20, 2010 tested positive for approximately 2.3 grams of heroin.



                                          7
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 8 of 26 PageID #:8006




      Obstruction of justice as charged in Count Six on September 29, 2017

      On or about September 29, 2017, at Chicago, in the Northern District of

Illinois, Eastern Division, defendant did corruptly persuade another person, namely

Individual 1, Individual 2, and Individual 3, and attempted to do so, with intent to

cause and induce Individual 1, Individual 2, and Individual 3 to destroy and conceal

objects, namely photographs and videos maintained and stored in defendant’s social

media accounts with intent to impair the objects’ availability for use in an official

proceeding, namely United States v. Labar Spann, et al., 17 CR 611, and Grand Jury

number 13 GJ 1140, all in the United States District Court for the Northern District

of Illinois, in violation of Title 18, United States Code, Section 1512(b)(2)(B).

      More specifically, in or around September 2017, following the defendant’s

arrest, initial appearance, and subsequent detention hearing in the above-captioned

matter, defendant instructed Individuals 1 and 3, during recorded telephone calls

placed by the defendant from the Kankakee County Jail, to delete videos and

photographs from defendant’s social media accounts.

      More specifically, on or about September 29, 2017, the defendant appeared

before a United States Magistrate Judge in the Northern District of Illinois for a

detention hearing. At the hearing, the government tendered to the defendant

photographs obtained from the defendant’s social media accounts, which depicted

defendant with firearms, narcotics, and other members of the Four Corner Hustlers.

Following that hearing, on the same day at approximately 6:13 p.m., during a

recorded telephone call, defendant instructed Individual 1 to contact Individual 2 and




                                            8
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 9 of 26 PageID #:8007




instruct Individual 2 to take down or delete videos from his social media account.

Likewise, on the same day, at approximately 6:38 p.m., defendant instructed

Individuals 1 and 3 (during the same call) to log in to his social media accounts,

change the passwords, and delete the content. Defendant acknowledges that he acted

with intent to impede and obstruct the government’s RICO prosecution by attempting

to destroy this evidence, and to make the items unavailable for use in this case.

III.   SENTENCING GUIDELINES RANGE

       A.    Defendant Should Not Receive Acceptance of Responsibility

       Despite defendant’s guilty plea to the attempted murder of Victim TS, as

outlined above, defendant now argues that it was merely an aggravated assault

because he did not have the specific intent to kill anyone. Doc. #918 at 10-15. As a

threshold matter, because defendant is now contesting that his conduct did not

constitute an attempted murder, the government’s position is that defendant is not

entitled to acceptance of responsibility. Defendant was sworn in under penalty of

perjury by this Court, represented by counsel before, during, and after the change of

plea hearing, and colloquied extensively on the record by this Court. In no way did

defendant argue with the offense conduct as being an attempted murder, nor did he

contest the base offense level for this act (as he did with the armed robbery). The law

in this circuit supports a denial of acceptance of responsibility. See United States v.

Akindele, 84 F.3d 948, 957 (7th Cir. 1996), quoting United States v. Cedano–

Rojas, 999 F.2d 1175, 1182 (7th Cir. 1993) (“‘if a defendant denies the conduct and

the court determines it to be true, the defendant cannot then claim that he has

accepted responsibility for his actions.’”). “Simply entering a guilty plea prior to trial


                                            9
    Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 10 of 26 PageID #:8008




does not automatically entitle a defendant for a reduction under § 3E1.1; the

defendant bears the burden of demonstrating that he is entitled to the reduction by

a preponderance of the evidence.” United States v. Seidling, 737 F.3d 1155, 1162

(7th Cir. 2013). Defendant has failed to meet his burden here. Instead, defendant is

trying to deny conduct he admitted to in writing and under oath to this Court.

Accordingly, defendant should not receive acceptance of responsibility.

        B.    Defendant’s Actions in the Shooting of Victim TS is Attempted
              Murder and Not Aggravated Assault2

        Defendant’s conduct in the shooting of Victim TS does qualify as attempted

murder under the guidelines, and not merely aggravated assault. Probation also

agrees with this Court’s finding from the evidentiary hearing and assigned the base

offense level as 27. PSR at ¶ 51. Most critically, defendant argues that this attempted

murder was not the attempted commission of first-degree murder or even second-

degree murder. Arguably, based on the evidence presented at the evidentiary

hearing, the government could have taken the position that the shooting on Wilcox

could have been first degree murder.

        The Pattern Criminal Jury Instructions of the Seventh Circuit list the

elements for first degree murder (under 18 U.S.C. § 111) as follows:

        1. Within the [special maritime; territorial jurisdiction] of the United
           States;
        2. Defendant unlawfully killed [X];
        3. With malice aforethought; and
        4. With premeditation

2Defendant claim that the “only” evidence about this predicate act comes from defendant’s
plea agreement. Doc. #819 at 11. However, that is not accurate. The Court heard evidence
about this attempted murder from live witnesses at the evidentiary hearing in November
2019, and that evidence can be properly considered here.


                                           10
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 11 of 26 PageID #:8009




Pattern Criminal Jury Instructions of the Seventh Circuit, p. 403. Per the pattern,

premeditation “is the element that distinguishes first degree murder from second

degree murder.” Id. See United States v. Delaney, 717 F.3d 553, 555-56 (7th Cir. 2013).

“Premeditation requires planning and deliberation beyond the simple conscious

intent to kill. Enough time must pass between the formation of the plan and fatal act

for the defendant to have deliberated, and the defendant must have in fact,

deliberated during that time.” Id. at 411. The Seventh Circuit has elaborated that

      Premeditation requires planning and deliberation beyond the simple
      conscious intent to kill. There must be an appreciable elapse of time
      between the formation of a design and the fatal act, [citations omitted]
      although no specific period of time is required. [Citations omitted.] But
      more is required than the simple passage of time: the defendant must,
      in fact, have deliberated during that time period.

      ...

      Premeditation may be proven by circumstantial evidence.

Id.; United States v. Bell, 819 F.3d at 319 (7th Cir. 2016) (internal citations omitted).

Here, defendant got into an argument with Individual GD about who could sell which

drugs in which drug territory. It was only after this argument that defendant began

firing multiple rounds at Individual GD. At the same time, Marchello Devine also

began firing. There was more than just passage of time, here, rather there was an

argument and then defendant fired. This is not a drive-by shooting or firing a gun

simply to “frighten or possibly cause bodily injury with a weapon.” Doc. #918 at 12. If

that was the case, then there wouldn’t be 15 shell cases or bullets recovered by CPD




                                           11
  Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 12 of 26 PageID #:8010




crime scene technicians in the area from which defendant and Marchello Devine were

shooting. See Gvt. Exhs. 4303 W. Wilcox Maps 3-7.

       In the alternative, and in order for the government to remain consistent in its

positions with defendant and before this Court, the government is not seeking a base

offense level of 33, pursuant to Guideline § 2A2.1(a)(1), but rather only a 27, pursuant

to § 2A2.1(a)(2), which contemplates that the object of the act was not a first degree

murder, but rather a second degree murder.

       And in second degree murder, premeditation is not an element. Accordingly,

the only elements the government needs to prove, and has done so before this Court,

is that:

       1. Within the [special maritime; territorial jurisdiction] of the United
          States;
       2. Defendant unlawfully [attempted] to kill[] [X];
       3. With malice aforethought;

Pattern Criminal Jury Instructions of the Seventh Circuit, p. 412 (modified). The

Seventh Circuit defines “malice aforethought:”

       . . . if the person takes someone else’s life deliberately and intentionally,
       or willfully acts with callous disregard for human life, knowing that a
       serious risk of death or serious bodily harm would result.

Id. at 410. There is no credible argument that can be made that defendant did not

commit malice aforethought when he and Marchello Devine fired over a dozen shots

at Individual GD, with two of them striking Victim TS. None of the cases cited by

defendant from the 6th and 10th Circuits are analogous. And the one case from this

circuit has facts very different from the ones here. Unlike in Phillips, defendant did

not shoot a house in a drive-by shooting where a screen door hit a child in the face



                                            12
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 13 of 26 PageID #:8011




and left her scarred. Defendant admitted he committed attempted murder, this Court

later found defendant committed attempted murder, and Probation found the same.

The base offense level should be 27, not 14.

      C.      Defendant Was Not a Minor Participant in the RICO Conspiracy
              and Should Not Receive a Reduction in Offense Level for a
              Minor Role

      Defendant also argues that he should receive a minor role reduction for his

involvement in the racketeering enterprise. Doc. #819 at 6-10. As defendant cites in

his sentencing memorandum, Application Notes 4 and 5 to Guidelines § 3B1.2(b)

state that:

      . . . Subsection (a) applies to a defendant who plays a minimal role in
      concerted activity. It is intended to cover defendants who are plainly
      among the least culpable of those involved in the conduct of a group.
      Under this provision, the defendant's lack of knowledge or
      understanding of the scope and structure of the enterprise and of the
      activities of others is indicative of a role as a minimal participant.

      . . . Subsection (b) applies to a defendant described in Application Note
      3(A) who is less culpable than most other participants in the criminal
      activity, but whose role could not be described as minimal.

(emphasis added).

      There is no credible argument that defendant was a minor participant of the

RICO enterprise. Just comparing defendant to other defendants in this case, he is

one of nine defendants charged in Count One. Of those nine defendants, only two

defendants (Stevon Sims and DeAndre Spann) pleaded guilty to Count One without

any acts of violence or obstruction of justice conduct put before the Court. Everyone

else in Count One was involved with either shooting and injuring someone or shooting

and killing someone. Here, Turnipseed almost killed Victim TS, could have killed



                                         13
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 14 of 26 PageID #:8012




Individual GD, the person with Individual GD, and any other bystanders that day;

dealt drugs using firearms to protect turf; obstructed justice related to his detention

hearing after his arrest in this case; robbed multiple people with other Four Corner

Hustlers (discussed below); and bragged about his role and lifestyle on social media—

which involved numerous firearms (some with hollow-point bullets), large quantities

of narcotics, and taunting extortion victims, and threatening to shoot extortion

victims himself if they did not pay. There is nothing “minor” about someone willing

to fire seven or eight rounds at a rival drug dealer in order to protect drug turf on

behalf of the Four Corner Hustlers. Defendant also did not obtain the nickname “Lil’

Boss” by accident, but rather because he was the heir apparent and had exhibited the

bona fides to take on that role one day.

      D.     Defendant Committed an Armed Robbery

      The government agrees with Probation that defendant committed an armed

robbery of three people, in concert with three other known Four Corner Hustlers.

PSR ¶¶ 57-64. According to the CPD incident and arrest reports (attached to the

PSR), defendant was with three other Four Corner Hustlers and robbed a group of

individuals of various personal items. When police observed the van fleeing the scene

of the robbery, officers observed defendant jump out of the vehicle, run, and try to

hide. Additionally, defendant was trying to conceal numerous items, including a

white metal necklace with a cross-shaped pendant and a wristwatch. Further,

multiple individuals identified their personal items taken from them just minutes

before defendant and his co-defendants were caught. While the government concedes

nobody identified defendant prior to charges being filed, the victims’ description of at


                                           14
    Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 15 of 26 PageID #:8013




least one of the assailants matches Turnipseed—skinny with long dread locks—and

nobody else that was caught by police. The robbery was committed at gunpoint and

everyone was made to sit on the ground and give up their personal effects. This was

a brazen robbery, and defendant’s flight from the van, while also being caught with

the items satisfies the government’s burden beyond a preponderance.

        As the Court is well aware, the burden beyond a preponderance can be met in

a number of ways. “A sentencing judge is free to credit testimony that is totally

uncorroborated, comes from an admitted liar, convicted felon, large scale drug

dealing, paid government informant, or self-interested co-conspirator.” United States

v. Isom, 635 F.3d 904, 908 (7th Cir. 2011) (internal quotation marks and brackets

omitted). What’s more, “the testimony of one witness, even one arguably biased

against the defendant, is sufficient to support a finding of fact[.]” See United States v.

Vold, 66 F.3d 915, 920 (7th Cir. 1995)); see also United States v. Zehm, 217 F.3d 506,

514 (7th Cir. 2000); United States v. Cedano-Rojas, 999 F.2d 1175, 1180 (7th

Cir. 1993); United States v. Galbraith, 200 F.3d 1006, 1012 (7th Cir. 2000). Instead,

“so long as the information which the sentencing judge considers has sufficient indicia

of reliability to support its probable accuracy, the information may properly be taken

into account in passing sentence.” United States v. Lueddeke, 908 F.2d 230, 234 (7th

Cir.1990) (quoting United States v. Miller, 891 F.2d 1265, 1270 (7th Cir. 1989)).

Because the confrontation clause does not apply,3 the government need not call a




3See United States v. Ghiassi, 729 F.3d 690, 698 (7th Cir. 2013) (providing that “the Sixth
Amendment’s confrontation clause does not apply at sentencing, so the court was not


                                            15
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 16 of 26 PageID #:8014




witness to testify, but instead may rely on unsworn statements given to law

enforcement during an investigation. With respect to hearsay, error occurs only when

a sentencing court considers hearsay evidence “devoid of any indicia of reliability.”

United States v. Sanchez, 507 F.3d 532, 538 (7th Cir. 2007). Even if the hearsay lacks

inherent indicia of reliability, the reliability of the statement “can be established by

internal consistency [and] corroborating evidence[.]” Isom, 635 F.3d at 908 (citing

United States v. Mays, 593 F.3d 603, 608 (7th Cir. 2010); United States v. Hankton,

432 F.3d 779, 791 (7th Cir. 2005); United States v. Thomas, 280 F.3d 1149, 1154 (7th

Cir.2002); Galbraith, 200 F.3d at 1013).

      Here, the victims were not interested co-conspirators, or cooperating co-

defendants, rather they were ordinary citizens that defendant and his co-defendants

used to commit a crime of violence and opportunity. The statements made by the

victims were corroborated almost immediately by police officers who found the van

fleeing from the scene, a number of people jumping out of the van when they noticed

the police, the recovery of the firearm a co-defendant tossed, and the positive

identification of victims’ items that were just taken. The statements by the victims

were disinterested, reliable, and corroborated. Accordingly, the government agrees

with Probation that defendant committed this gun-point robbery and it should be

included in the calculation for his adjusted offense level.




precluded from relying on [the witness’s] statements simply because [the witness] had not
been subject to adversarial questioning”).


                                           16
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 17 of 26 PageID #:8015




      E.    Defendant’s Criminal History

      Probation has calculated that defendant’s criminal history points equal six and

category III. PSR ¶¶ 89-102. While defendant’s criminal history points are

accumulated for convictions as a juvenile, Probation is technically correct that the

convictions are to be counted because they occurred during the charged timeframe of

Count One. While defendant does argue that the convictions in the PSR are now

between 12 and 15 years old, they are only between four and one year older than his

admitted drug case in 2010 and the disputed armed robbery, also in 2010. In context

of defendant’s other criminal acts, those convictions do not overstate his criminal

history. Especially since three of defendant’s convictions involve distributing

narcotics, with two of those distributions to an undercover police officer, and an

additional conviction where he possessed over 100 grams of cannabis. PSR ¶¶ 92-94,

98.

      Lastly, one of defendant’s convictions no longer counts towards his criminal

history as the conviction was vacated in 2019. PSR ¶ 113. However, defendant

admitted the facts of that conviction as a predicate act where he was dealing drugs

with a firearm (see supra on page 7). Defendant’s criminal history would be even

higher, without even mentioning that defendant has 20 arrests not leading to

conviction from ages 12 to 24 (which was seven months prior to his arrest in this

case). PSR ¶¶ 105-124.

      Yet, for purposes of defendant’s sentencing, and because the government did

not contemplate defendant’s juvenile convictions in the plea agreement, the




                                         17
    Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 18 of 26 PageID #:8016




government will abide by its original calculation that defendant’s criminal history

category equals I.

        F.    Government’s Calculation of the Advisory Guidelines Range

        The government agrees with the Probation that the adjusted offense level

equals 31. PSR ¶ 80. However, based on defendant contesting of the attempted

murder offense level and his denial of the armed robbery, the government is opposing

acceptance of responsibility. Therefore, the adjusted offense level should remain 31,

and with a criminal history category of I, the advisory guidelines range should equal

108 to 135 months’ imprisonment.

IV.     ARGUMENT

        For the reasons stated below, and pursuant to 18 U.S.C. § 3553(a), the

government asks the Court to sentence defendant to 144 months’ imprisonment.4

        A.    Nature and Circumstances of the Offense

        Despite defendant’s age, he was a feared and up and coming member in the

Four Corner Hustlers street gang. The enterprise ravaged the neighborhood in which

it operated on the west side of Chicago through drug sales, extortions, robberies, non-

fatal shootings, and murder. And while defendant was a member of the Four Corner

Hustlers, he became a close associate of another codefendant, Marchello Devine.

Defendant distributed illegal narcotics for the enterprise. But the culmination of

defendant’s involvement in the Four Corner Hustlers enterprise was his role in the


4 Unlike some co-defendants in this case, defendant has not served any time in state prison
for his convictions. Therefore, he is only eligible to receive time credit for his pretrial
detention in this case—which will be automatically deducted by BOP officials from the
pronounced sentence by this Court as credit for time-served.


                                            18
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 19 of 26 PageID #:8017




shootout on the 4300 block of West Wilcox. That dispute derived directly from the

enterprise’s narcotics trafficking in that area. The shootout occurred because the Four

Corner Hustlers wanted to control drug sales to make money, and in order to enforce

that control, defendant and co-defendant Marchello Devine were willing to shoot to

kill. And that’s what they almost did to Victim TS who was simply walking home

from school a block away from the shooting.

      One only needs to read the news about the violence that plagues this city on a

daily basis. That violence is still fueled by drug sales and control of drug territory.

The distribution of controlled substances, such as cocaine and heroin, leads to

predictably dire consequences in the communities in which the drugs are sold and

ingested. And when those sales were combined with the power of the Four Corner

Hustlers—a street gang willing and ready to use violence to protect itself—it made

for an often lethal combination. This is a perfect example of how dangerous and

deadly these crimes are and how terribly they effect a neighborhood and individual

people.

      Victim TS was one block over from the shootout. She was walking away from

the shooting and because she was listening to music, she could not hear the shots. In

fact, Victim TS did not realize she was even hit until a neighbor yelled to her that she

was shot. If Victim TS had happened to be a walking a few inches in one direction,

one of the bullets could have pierced her heart and killed her. And this case would

not be an attempted murder, but a completed one, with another life lost to senseless

gun violence. Frankly, defendant is very fortunate that Victim TS wasn’t struck in




                                          19
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 20 of 26 PageID #:8018




the heart, was rushed to the hospital, and had her life saved by doctors and nurses

who treated her. Otherwise, defendant would have been facing the possibility of the

death penalty and a mandatory minimum of life imprisonment.

      Additionally, defendant obstructed justice in this case. Once he heard the

government’s presentation of his social media profile, he spoke to two people and

instructed them to remove the posts that were introduced in court. He did so that

same evening as the hearing—which was entered and continued to a later date. He

knew that those images and videos were damming, because it corroborated the

violence of which he was capable. Even in prison, defendant tried to escape justice

and not be held accountable. Accordingly, a sentence of 144 months’ imprisonment is

appropriate.

      B.       History and Characteristics of Defendant

      Defendant’s history and characteristics also support a sentence of 144 months’

imprisonment. Defendant has a total of nine convictions, not including predicate act

of April 20, 2010, that was vacated in 2019. PSR ¶¶ 91-99, 113. Defendant was in and

out of the criminal justice system and only stopped committing alleged crimes when

he was arrested and ordered detained in this case. PSR ¶¶ 105-124.

      What heavily weighs in aggravation regarding defendant’s history and

characteristics is his use of social media. Defendant was not puffing or falsely

bragging about his dangerousness, rather he was flaunting it and making it very well

known that he was someone who would shoot to kill. Namely, two of the firearms in

videos defendant posted on social media were Fabrique National Herstal (“FN”) Five-

Seven firearms. These firearms use 5.7x28mm ammunition, or the same type of


                                        20
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 21 of 26 PageID #:8019




ammunition that can be used in M16 and AR-15 semi-automatic assault rifles.

Combined with the hollow-point bullets defendant had loaded in the magazines, these

weapons can appear as “regular” semi-automatic pistols (e.g. 9mm or .40 caliber), but

instead, have the power to cause mass carnage and death. His posts are well

documented in the record and have been referenced numerous times. Some of the

images defendant posted are attached to the PSR. All of this activity weigh in

aggravation for a sentence of 144 months’ imprisonment.

          Defendant did have an unstable upbringing as a child and struggled with a

lack of a nuclear family. And that weighs in his favor as a mitigating factor. However,

as defendant’s mother stated, she “lost him to the streets” and defendant was hanging

around with the “wrong people.” Defendant’s mother was trying to provide for him

and yet he chose to join the Four Corner Hustlers. Defendant’s choices were his own

and the consequences of those actions culminated with his charges in this case.

          Defendant allegedly only completed the ninth grade and never finished his

high school education. Defendant had been supporting himself by selling drugs and

later through a record deal. not contributing to society in a meaningful or even legal

manner. A sentence of 144 months’ imprisonment is warranted based on this 3553(a)

factor.

          C.    The Need to Promote Respect for the Law, Provide Just
                Punishment for the Offense, and Afford Adequate Deterrence to
                Criminal Conduct

          The need to promote respect for the law, provide just punishment for the

offense, and afford adequate deterrence to criminal conduct, also support a sentence

within the advisory guidelines range. This Court must send a message to members of


                                          21
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 22 of 26 PageID #:8020




the community who wish to become gang members, sell poison to citizens and shoot

to kill to protect that illicit business and illicit enterprise. The scourge of drugs and

guns go hand-in-hand, especially with the Four Corner Hustlers, and defendant

embodied that ethos when he engaged in the shootout that injured, and fortunately

did not kill, Victim TS.

      As detailed above, defendant has shown no respect for the law through his

numerous convictions, and subsequent violence in this case, and has only been

stopped from committing crimes while incarcerated in this case. And yet while he was

out of jail, he was getting arrested on numerous occasions by violating the law.

      This Court can tell defendant that the sentence imposed will promote respect

for the law, adequately punish him for his conduct and deter him and others from

being in a street gang, selling drugs and shooting people. A sentence of 144 months’

imprisonment will do that.

V.    SUPERVISED RELEASE CONDITIONS

      The government agrees with Probation’s recommendations for the conditions

of supervised release to be imposed as the facts underlying the offense and

defendant’s history and characteristics detailed in the PSR support the imposition of

those conditions. See PSR pp. 28-33.

      A.     Mandatory Conditions

      The government respectfully requests that defendant be required to comply

with the following mandatory conditions set forth in 18 U.S.C. § 3583(d) and

Guideline § 5D1.3(a):




                                           22
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 23 of 26 PageID #:8021




            (1) Defendant shall not commit another federal, state or local offense.
             PSR ¶¶ 1-40, 91-124.

            (2) Defendant shall not unlawfully possess a controlled substance.
             PSR ¶¶ 34, 92-94, 98, 105, 106, 108, 111, 113, 145-150.

            (5) Defendant shall submit to the collection of a DNA sample from the
             defendant at the direction of the U.S. Probation Office, pursuant to 42
             U.S.C. § 14135a(a).

            (6) Defendant shall refrain from any unlawful use of a controlled
             substance AND submit to one drug test within 15 days of release on
             supervised release and at least two periodic tests thereafter, up to 104
             periodic tests for use of a controlled substance during each year of
             supervised release. PSR ¶¶ 34, 92-94, 98, 105, 106, 108, 111, 113, 145-
             150.

      B.     Discretionary Conditions

      In addition, the government respectfully requests that defendant be required

to comply with the following discretionary conditions permitted by 18 U.S.C.

§ 3583(d) and Guideline § 5D1.3(c), which serve to facilitate supervision by the

probation officer, support defendant’s rehabilitation and reintegration into society,

and serve to promote deterrence and protect the public:

            (4) Defendant shall seek, and work conscientiously, at lawful
             employment or pursue conscientiously a course of study or vocational
             training that will equip defendant for employment, unless excused by
             the probation officer. PSR ¶¶ 153-154.

            (6) Defendant shall not knowingly meet or communicate with any person
             whom you know to be engaged, or planning to be engaged, in criminal
             activity and shall not: knowingly meet or communicate with the
             following persons: Labar Spann, Sammie Booker, Tremayne Thompson,
             Juhwun Foster, Marchello Devine, Keith Chatman, Stevon Sims,
             Deandre Spann, Mikal Jones, and Antonio Devine, and any potential
             victim or witness that was tendered in discovery.

            (7) Defendant shall refrain from excessive use of alcohol (defined as
             having a blood alcohol concentration greater than 0.08%), or any use of
             a narcotic drug or other controlled substance, as defined in § 102 of the


                                         23
Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 24 of 26 PageID #:8022




          Controlled Substances Act (21 U.S.C. § 802), without a prescription by
          a licensed medical practitioner. PSR ¶¶ 145-150.

         (8) Defendant shall refrain from possession a firearm, destructive
          device, or other dangerous weapon. PSR ¶¶ 29-30, 31-33, 34, 40, 111,
          113; 18 U.S.C. § 922(g)(1).

         (9) Defendant shall participate, at the direction of a probation officer, in
          a substance abuse treatment program, which may include urine testing
          up to a maximum of 104 tests per year. PSR ¶¶ 145-150.
         (14) Defendant shall not knowingly leave from the federal judicial
          district where he is being supervised, unless granted permission to leave
          by the court or a probation officer. The geographic area of the Northern
          District of Illinois currently consists of the Illinois counties of Cook,
          DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will, Boone, Carroll,
          DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and
          Winnebago. PSR ¶¶ 131, 137.

         (15) Defendant shall report to the probation office in the federal judicial
          district to which defendant is released within 72 hours of his release
          from imprisonment. Defendant shall thereafter report to a probation
          officer at reasonable times as directed by the court or a probation officer.
          PSR p. 30.

         (16) Defendant shall permit the probation officer to visit the defendant
          at home, at work, at school, at a community service location, other
          reasonable location specified by a probation officer, and permit
          confiscation of any contraband in plain view of the probation officer.
          PSR ¶¶ 34, 92-94, 98, 105, 106, 108, 111, 113, 145-150.

         (17) Defendant shall notify the probation officer promptly, within 72
          hours, of any change in residence, employer, or workplace and, absent
          constitutional or other legal privilege, answer inquiries by a probation
          officer. You shall answer truthfully any inquiries by a probation officer,
          subject to any constitutional or other legal privilege. PSR ¶¶ 137, 153-
          154.

         (18) Defendant shall notify the probation officer promptly, within 72
          hours, if arrested or questioned by a law enforcement officer. PSR ¶¶ 89-
          124.

         (22) Defendant shall satisfy the special conditions discussed below.




                                       24
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 25 of 26 PageID #:8023




            (23) Defendant shall submit your person, property, house, residence,
             vehicle, papers [computers (as defined in 18 U.S.C. 1030(e)(1)), other
             electronic communications or data storage devices or media,] or office,
             to a search conducted by a United States Probation Officer(s). Failure to
             submit to a search may be grounds for revocation of release. Defendant
             shall warn any other occupants that the premises may be subject to
             searches pursuant to this condition. An officer(s) may conduct a search
             pursuant to this condition only when reasonable suspicion exists that
             the defendant has violated a condition of his supervision and that the
             areas to be searched contain evidence of this violation. Any search must
             be conducted at a reasonable time and in a reasonable manner.
             PSR ¶ 40.

      C.     Special Conditions

      Finally, the government respectfully requests that defendant be required to

comply with the following special conditions permitted by 18 U.S.C. § 3583(d), which

further support defendant’s reintegration into society:

            (1) If defendant has not obtained a high school diploma or equivalent, he
             shall participate in a General Educational Development (GED)
             preparation course and seek to obtain a GED within the first year of
             supervision. PSR ¶¶ 151-152.

            (2) Defendant shall participate in an approved job skill-training
             program at the direction of a probation officer within the first 60 days of
             placement on supervision. PSR ¶¶ 153-154.

            (3) If unemployed after the first 60 days of supervision, or if unemployed
             for 60 days after termination or lay-off from employment, defendant
             shall perform at least 20 hours of community service per week, not to
             exceed 400 hours, at the direction of the U.S. Probation Office until
             gainfully employed. PSR ¶¶ 153-154.

            (11) Defendant shall not enter into any agreement to act as an informer
             or special agent of a law enforcement agency without the permission of
             the court. PSR p. 33.

            (13) Defendant shall observe one Reentry Court session, as instructed
             by his probation officer. PSR p. 33




                                          25
 Case: 1:17-cr-00611 Document #: 919 Filed: 02/23/21 Page 26 of 26 PageID #:8024




VI.    RESTITUTION

       Pursuant to 18 U.S.C. § 3663A, defendant is required to pay restitution, jointly

and severally with his codefendant, Marchello Devine, in the amount to be set by the

Court at a later date for the injuries sustained and the treatment costs incurred by

Victim TS (as an adult) or her parent or legal guardian (while she was a juvenile).

Once the government provides the requested amount to the Court, the government

requests the restitution be made due immediately, to be paid pursuant to a schedule

set by the Court.

VII.   CONCLUSION

       Considering the foregoing, the government respectfully requests that this

Court impose a sentence of imprisonment of 144 months.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                    By: s/ Peter S. Salib      .
                                        PETER S. SALIB
                                        TIMOTHY J. STORINO
                                        WILLIAM DUNNE
                                        KAVITHA J. BABU
                                        Assistant United States Attorneys
                                        219 S. Dearborn Street, 5th Floor
                                        Chicago, Illinois 60604
                                        (312) 353-5300

Dated: February 23, 2021




                                          26
